Graves, J: ■
'This is a case on exceptions after verdict and before judgment.
The defendant was charged with having obtained the promissory note of one Robert Smith on the false pretense • that he, defendant, had received a letter from Mr. Baldwin requiring Smith to pay thirty dollars' for legal services of Mr. Baldwin for Smith in a cáse where defendant was Stnith’-s junior counsel. There was the further charge that the note was obtained for sixty dollars by the false pretense that it called for only thirty dollars. The information was based on § 7590, G. L.
The defendant objects that the second branch of the • section, which, relates to the deceptive obtainment of one’s signature to a written instrument, is of no legal force of efficacy, because it omits the word “false” in the description of the facts to constitute the offense, and contains no term or expression of an equivalent nature.
The objection has no merit whatever. Even the reason assumed is not true.
The first branch of the section, which specifies the intent and falsity of the fraud, applies to and characterizes the second branch.
Complaint is also made that the information charged no offense because its facts showed that defendant had done *82nothing to make him liable as for forgery. This point is without force. The statute does not confound the obtainment of a person’s signature to a written instrument by false pretenses with the offense of forgery. It refers to that offense to distinguish the instruments in regard to which the offense in question may bo committed. The instrument to which one’s signature may be fraudulently obtained within the sense of this statute must be one of that -kind upon which, if forged, a charge of forgery could be maintained. Certainly the instrument alleged to have been deceptively obtained here belongs to a class in respect to which the charge of forgery could be lawfully brought.
It is further objected that the note given in evidence varied from the description in the information. The note itself contained after its date the further words “North Branch,” but in setting it out these words were omitted in two out of throe places where it was copied in the information, and the court allowed the words to be inserted by amendment. In this there was no error. — § 7926, G. L. Whether there was strictly any occasion for an amendment, it is needless to consider. This disposes of everything worth noticing, and we see no ground whatever for disturbing the conviction, and it should be certified to the court below that the exceptions are overruled, and that judgment ought to be awarded on the verdict.
The other Justices concurred.